11-1538-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A073 575 989
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                GUIDO CALABRESI,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _____________________________________
13
14       CHUN YONG CHEN,
15                Petitioner,
16
17                        v.                                    11-1538-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Charles Christophe, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Anthony P. Nicastro, Senior
29                                     Litigation Counsel; Andrew N.
30                                     O’Malley, Trial Attorney, Office of
31                                     Immigration Litigation, Civil
 1                          Division, United States Department
 2                          of Justice, Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Chun Yong Chen, a native and citizen of the People’s

 9   Republic of China, seeks review of a March 25, 2011, order

10   of the BIA denying his motion to reopen.   In re Chun Yong

11   Chen, No. A073 575 989 (B.I.A. Mar. 25, 2011).   We assume

12   the parties’ familiarity with the underlying facts and

13   procedural history of the case.

14       We have reviewed the agency’s denial of Chen’s motion

15   to reopen for abuse of discretion.   Kaur v. BIA, 413 F.3d

16   232, 233 (2d Cir. 2005) (per curiam).

17       Because Chen’s motion to reopen was untimely, he was

18   required to establish changed country conditions.   See 8

19   U.S.C. § 1229a(c)(7)(C).   Chen presented the agency with

20   evidence describing the persecution of Christians in China

21   from 2008 to 2010, but he did not present the BIA with any

22   evidence about conditions for Christians in China in 1996,

23   the time of his original merits hearing.   In evaluating

24   evidence of changed country conditions, the BIA “compare[s]

                                   2
 1   the evidence of country conditions submitted with the motion

 2   to those that existed at the time of the merits hearing

 3   below.”     Matter of S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA

 4   2007).    Accordingly, because Chen did not in 2010 present

 5   the BIA with any evidence about conditions in China in 1996,

 6   the BIA reasonably concluded that he failed to demonstrate a

 7   change in conditions that would justify reopening.     See id.;

 8   accord Moosa v. Holder, 644 F.3d 380, 386-87 (7th Cir. 2011)

 9   (upholding BIA’s finding that applicant had not established

10   changed country conditions because she did not present

11   evidence about conditions in Pakistan as they had existed at

12   the time of her 2001 merits hearing to provide a “baseline

13   for comparison” and thus did not establish that there had

14   been a change in the influence of the Taliban since that

15   time).    Because the BIA reasonably concluded that Chen did

16   not establish a change in country conditions, it did not

17   abuse its discretion by denying his motion to reopen as

18   untimely.     See 8 U.S.C. § 1229a(c)(7)(C).

19       For the foregoing reasons, the petition for review is

20   DENIED.     As we have completed our review, any pending motion

21   for a stay of removal in this petition is DISMISSED as moot.

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25




                                     3